Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                   Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on April 20th, 2022.  Claims 1, 2, 5, 7, 10, 13, 16, 23, 25, 26, 29, 31, 34, 37, 40, 44, 47, 48, and 50-53 are pending.  Claims 50-53 are newly added.  Claims 3, 4, 6, 8, 9, 11, 12, 14, 15, 17-22, 24, 27, 28, 30, 33, 33, 35, 36, 38, 39, 45, 46, and 49 are canceled.


Claim Objections
Claim 50 is objected to because of the following informalities:  Claim 50 is written as being dependent upon claim 51, which is improper, and wherein it will be assumed herein that Applicant intended to recite “claim 1.”  Appropriate correction is required.







Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 7, 10, 13, 16, 23, 25, 26, 29, 31, 34, 37, 40, 44, 47, 48, and 50-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Herein, the metes and bounds of the claims are indefinitely defined in terms of the methodology in claim 1 and the instructions of the processor in claim 25 with respect to the control applied to the hydrocarbon refining process.  
The “generating of a first predictive model…” as recited in the claims is indefinitely defined herein.
Claim 1 provides for generating such a predictive model based on spectroscopy analysis, and claim 25 provides for generating such predictive model from obtaining a spectroscopy analysis from a spectroscopy analyzer.
In both cases, the claims amount to yield or be based on spectroscopic data of a hydrocarbon sample.  Spectroscopic data alone is insufficient to inform one to generate/make a predictive model.
As the process (assumed to be to desalting and adding additives to the hydrocarbon, as seen in the preambles of the claims) is undefined in its particular step(s) that make-up either/both of the desalting and adding of additives, and the set of constraints that are to be satisfied and maintained are also undefined, one cannot generate a predictive model.
The remainder of the claims (both within the individual independent claims and dependents thereof) are reliant upon this indefinitely defined starting point of a first predictive model, and thus present further unclear and indefinitely defined steps.
This is seen with respect to the predicting of crude markers, as the model itself is indefinitely defined, as well the desalting process and its constraints that are to be maintained.


Additionally, it is unclear what constitutes a “dynamic desalter model” and what is being referenced in terms of “performance” of a prospective desalter.  What defines “performance” of a desalter? Are there certain threshold to a concentration/amount, or presence of a substance/compound(s) at a particular point (and at the end-point, certain point within the process, the beginning, etc…)? An energy amount threshold for accomplishing the full process to its endpoint?
 What analysis or determinations are made by way of spectroscopy with respect to properties of the hydrocarbon sample at-hand and the desalting to be carried out therewith and its desired end-product/constraints to be maintained?


Further, the “calculating an adjustment” step is highly generalized and vague, wherein it is unclear how it relates to the desalting process and its constraints, and/or the above-recited “performance.”  

Examiner notes that while the claims call for dynamically controlling a hydrocarbon refining process, the body of the claim does not provide for any actual control of a hydrocarbon process, let alone dynamic control.  This is seen from the above as well as in the last portion of the independent claims in which only control signals are provided and no actual control is affected by way of actuation of any process control element to introduce/alter/change a condition within the process based on a sensed parameter (let alone “dynamic” with respect to an assumed combination of the recited first predictive model and dynamic desalter model, and various constraints being maintained by coincident various adjustments).

Claims 50-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the further steps recited in claims 50-53 are indefinitely understood.  Herein, the claims appear to be attempting to provide particular weight to the physical architecture of the hydrocarbon refining process and with respect to sensors particularly placed therein, however, the body of claim 1 does not positively provide for the hydrocarbon refining process and positioning of sensors at points along such a process does not have particular basis in the claims.  
Independent claim 1 obtains a sample of hydrocarbon and the remainder of the claim is drawn to model generation and use therewith, wherein the hydrocarbon refining process has not been recited, nor its physical confines.
Further, as in claims claim 51 and 53, the recited “efficiency” is undefined as it is unclear what constitutes the total useful output being measured relative to the total output measured in order to define an efficiency.
Additionally, as in claims 51 and 53 the recitation “a level” is a vague and nebulous term in which it is unclear what parameter(s) is afforded.  Is this concentration? 

Further, as in claims 51-53, such process data (e.g. pressure, temp., level, weight, efficiency) and its incorporation and use to update the first predictive model is undefined as the first predictive model and its mathematical function with respect to these parameters are undefined.



Allowable Subject Matter
Claims 1, 2, 5, 7, 10, 13, 16, 23, 25, 26, 29, 31, 34, 37, 40, 44, 47, 48, and 50-53 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest, as best understood herein, a method of dynamically controlling a hydrocarbon refining process, as recited in claim 1.
Further, the prior art of record does not teach or fairly suggest, as best understood herein, a system for controlling a hydrocarbon refining process, as recited in claim 25.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5, 7, 10, 13, 16, 23, 25, 26, 29, 31, 34, 37, 40, 44, 47, 48, and 50-53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As discussed above, in view of the amendments to the claims, claims 1, 2, 5, 7, 10, 13, 16, 23, 25, 26, 29, 31, 34, 37, 40, 44, 47, 48, and 50-53 are herein rejected under 35 USC 112 b/2nd paragraph.
Claim 50 is objected to for the reasons discussed above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trygstad (US 2014/0309756) discloses systems, methods and apparatuses for determining properties of process streams, in particular, hydrocarbon processing streams.  Trygstad discloses utilizing process optimizers that include model predictive control (MPC) systems and wherein the independent process and sample variables include temperature, pressure, rate of addition or consumption of catalyst or reagent, flow, thermal input, RI, conductivity, viscosity, pH, and the like and measured by photometric or spectrophotometric devices at particular wavelengths, including analyzers such as Fourier transform near-infrared analyzer (FTNIR), nuclear magnetic resonance analyzer (NMR), and wherein a particular population of known sample spectra may be used as a calibration sample set for the inferential model, which is considered relevant to Applicant’s field of endeavor.

 Zhan et al. (USPN 8,311,653) discloses an apparatus and method for system identification and loop-shaping controller design, which may be applied in crude oil refineries, in which such the performed system identification is done to assure an accurate model of the process, and the system/method of Zhan itself also utilizes controllers with multivariate predictive control that operates using a model(s) representing at least part of the process, which is relevant to Applicant’s field of endeavor.

Hegazi et al. (US 2003/0141459) discloses using time-resolved, laser-induced fluorescence spectroscopy for the characterization and fingerprinting of petroleum oils and other complex mixtures in order to characterize crude oil, which is relevant to Applicant’s field of endeavor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798